DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
The amendment filed July 27, 2022 has been entered. Claims 1, 8, and 15 have been amended. The remaining claims are in original form. The independent claims are claims 1, 8, and 15. Claims 1-20 are still pending in the application.
The applicant’s Remarks, filed July 27, 2022, has been fully considered. The applicant argues, under the heading “Claim Rejections - 35 USC § 112,” that the 35 U.S.C. § 112 (b) rejection made in the last Detailed Action, which was the Non-Final Rejection dated April 4, 2022, should be withdrawn since the independent claims have been amended “as recommended by the Examiner” in the last Detailed Action. The word “further” has been added and the examiner withdraws the rejection. 
The applicant further argues, under the heading “Claim Rejections - 35 USC § 103,” that the independent claims as amended are not taught by Geller (US2018/0039708 A1) or Ramirez (US2018/0374113 A1). The applicant argues on page 7 of the Remarks that neither of these disclosures teach or suggest a “safe following distance, based on a predetermined travel gap based on a predetermined travel0time gap,” which itself is based on various factors such as vehicle type, vehicle length, road condition, manufacturer setting, or user adjustment. Paragraph 0045 of the filed specification of the present application, which the applicant points to for support for the amendment, refers to Figs. 4A and 4B. The end of paragraph 0045 teaches that the “travel-time gap” in Fig. 4B is 2 seconds. Since this gap can be based at least on road condition, it would make sense that if the road is wet the gap might be 5 seconds, for example. 
The examiner is respectfully not persuaded by these arguments. As referenced on page 11 of the last detailed action: “Geller also teaches in paragraph 0070 that the space between two vehicles for a merger must meet a threshold value and that the value can be based on factors such as weather, traffic information, and road conditions.” In paragraph 0070 of Geller the safe space between two other vehicles in an adjacent lane is determined as a distance, such as “1.5 car lengths,” or some other “threshold value”. Geller goes on to teach that the distance can be “based on the speed of the two vehicles” and on the “road condition”. A distance is mentioned  this distance and this distance is “based on” speed. 
Geller often, but not exclusively, teaches that the inter-vehicle distance or time is between the vehicles is between two other vehicle. See Geller Fig. 5A and paragraph 0080, in which the “distance” is between vehicles 505 and 506, not between 504 and the host vehicle 102. In the present application, such as in Fig. 4B, the inter-vehicle distance is between the host vehicle and a forward vehicle 320. 
Yet Geller also teach that the system 100 determines a distance between the host vehicle and the forward vehicle. For example, paragraph 0059 teaches that the system 100 can determine “when the location of the open space or area [between two other vehicles in the adjacent lane] is in front of the [host] vehicle 102 and the distance between the open space or area and the [host] vehicle 102 is decreasing.” In this section, Geller teaches that the system 100 not only knows an inter-vehicle distance between two other vehicles in an adjacent lane, but also knows that that the distance is “in front of” the host vehicle, by how much, and whether or not that distance between the host vehicle and the open space is increasing or decreasing. For example, in Fig. 5A, Geller knows distance 516 between vehicles 504 and 505, and also knows the distance between the back of distance 516 and the front of the host vehicle 102, according to paragraph 0059. Therefore, Geller’s system 100 does calculate a distance between the host vehicle and the forward vehicle. 
This interpretation is supported by paragraph 0070 of Geller. The paragraph additionally teaches that in certain cases the system 100 may determine that there is not a vehicle “behind” the host vehicle in the adjacent lane. In that case, the system may determine that the open space is of a “size greater than the threshold value, i.e., of sufficient size to move into.” While this section could be interpreted as teaching that the system identifies that there are no vehicles at all in the adjacent lane, it could be argued that in that case Geller would have taught that the system determines there are no vehicle in front and behind, rather than teaching there are no vehicles in “front or behind”. Furthermore, paragraph 0035 teaches that the sensors can, in some cases, detect “one…surrounding vehicle” clearly indicating that Geller contemplates cases in which there is only one other vehicle on the road besides the host vehicle. This supports the interpretation that paragraph 0070 teaches that Geller teaches a system that computes a distance between the host vehicle and a single forward vehicle in an adjacent lane and compares this distance with a threshold distance to see if it is safe to change lanes. 
Furthermore, paragraph 0071 goes on to teach that, depending on the stored driver behavior pattern, the system may even select an open space “in front of the vehicle 102 or in an adjacent lane”. In other words, the system knows the distance between a forward vehicle in the same lane as the host vehicle and can command the host vehicle to speed up if the traffic allows for this safely. 
Furthermore, Geller in paragraph 0052 teaches that the system 100 can detect the traffic in front of the host vehicle 102 and determine if it is slowing or at a stop. And paragraph 0035 teaches that the host vehicle has sensors on it that detect whether or not those vehicles are within a threshold distance to the host vehicle. 
The distance between the host vehicle 102 and the adjacent vehicles, in Geller, is used as a basis for generating merger information. For example, in paragraph 0059, the system 100 prepares to decelerate the host vehicle 102 in preparation for merger based on the “the location of the open space…and the distance between the open space or area and the vehicle 102 is decreasing”. Paragraph 0061 teaches something similar. 
Are these distances calculated by Geller “a safe following distance,” in the language of the present application? Yes. Geller teaches in paragraph 0080 that if the “size of the one or more open spaces…is greater than a threshold size” than the size or “distance” may be “a viable open space or area for the vehicle 102 to move into. Taken in light of Geller’s entire disclosure, if the host vehicle is behind this distance 516, as in Fig. 5A and paragraphs 0059-0061, then the host vehicle will need to move up and can then merge because the distance allows for a safe merge. If the host vehicle is too far ahead of a neighboring vehicle, such as 505 in Fig. 5A, the host vehicle will not be able to merge without some adjustment because the system 100 also knows where the host vehicle 102 is relative to the distance 516; e.g., the system knows the distance between vehicle 504 and 102. 
Geller at least teaches toward the amended clause of the independent claims. As referenced on page 11 of the last detailed action: “Geller also teaches in paragraph 0070 that the space between two vehicles for a merger must meet a threshold value and that the value can be based on factors such as weather, traffic information, and road conditions.” In paragraph 0070 of Geller the safe space between two other vehicles in an adjacent lane is determined as a distance, such as “1.5 car lengths,” or some other “threshold value”. Geller goes on to teach that the distance can be “based on the speed of the two vehicles” and on the “road condition”. A distance is mentioned  this distance and this distance is “based on” speed. 
The examiner believes that the preponderance of the evidence is that Geller also teaches:
wherein the safe following distance is based on 
a predetermined travel-time gap that is based on a vehicle type, a vehicle length, a road condition, a setting provided by a manufacturer of the vehicle or an adjustment provided by the one or more users associated with the vehicle.  
Since Geller teaches that the host vehicle cannot change lanes if there is not enough space to do so, and teaches in paragraph 0070 that this space is checked against a “threshold value” that can be change with speed, weather, and road condition, Geller teaches this limitation. 
The examiner believes that teaching an inter-vehicle distance as adjusted by vehicle speed, and teaching inter-vehicle “travel-time gap” as a time, as patentably distinct. A person of ordinary skill in the art understands that a safe relative distance as a function of relative speed is functionally synonymous with a safe time gap. The math for all the parameters are essentially the same. In principle, a person could not get a patent teaching a predetermined force based on mass and acceleration, and another person receive a patent teaching a predetermined acceleration based on F and mass, with everything else being patentably indistinct. 
Please see rejections below.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Geller (US2018/0039708 A1) in view of Ramirez et al. (US2018/0374113 A1).

Regarding claim 1, Geller teaches:
A method of providing merging assistance for a vehicle, the method comprising: 
capturing a vehicle speed of the vehicle travelling in a lane of roadway (based on paragraph 0004 of the specification of the instant application “a vehicle” and “the vehicle” here will be interpreted to mean the host vehicle. With that in mind, see Geller, Fig. 2, block 208 and paragraph 0045 for: “lane assist system 100 obtains vehicle information of the vehicle 102 (208). The vehicle information may include a current location, direction of travel and/or speed of the vehicle 102.”)
receiving adjacent vehicle data relating to an adjacent vehicle in an adjacent lane (according to paragraph 0034 of the specification of the instant application, “adjacent lane data” can comprise an image of the adjacent vehicle, its current location or distance from the host vehicle. With that in mind, see Geller, Fig. 2, block 210 and paragraph 0048.);
receiving adjacent lane data relating to a speed of one or more vehicles in the adjacent lane from a traffic service provideraccording to paragraph 0029 of the specification of the instant application, “adjacent lane data” can comprise whether or not the lane is an HOV lane” and this information can be received from a traffic service provider (TSP). According to paragraph 0029 of the specification of the instant application, “adjacent lane data” can comprise whether or not the adjacent lane is a toll lane. The lane data may also be related to traffic speed in the lane or vehicle density. According to paragraph 0029 of the specification of the instant application, “adjacent lane data” can comprise real-time or historical traffic speed data. With that in mind, see Geller, paragraph 0052, for determining that an adjacent lane has faster or slower moving traffic. Paragraph 0071 also teaches this. See also paragraph 0048.); and  
based on the vehicle speed, the adjacent vehicle data, a safe following distance, and the adjacent lane data, generating merger information for the vehicle (according to paragraphs 0013 of the specification of the instant application, merger information can comprise a target merge speed or a merging acceleration. With that in mind, see Geller, paragraph 0062. See also paragraph 0059, which teaches that the system 100 can determine “when the location of the open space or area [between two other vehicles in the adjacent lane] is in front of the [host] vehicle 102 and the distance between the open space or area and the [host] vehicle 102 is decreasing.” In this section, Geller teaches that the system 100 not only knows an inter-vehicle distance between two other vehicles in an adjacent lane, but also knows that that distance is “in front of” the host vehicle, by how much, and whether or not that distance between the host vehicle and the open space is increasing or decreasing. For example, in Fig. 5A, Geller knows distance 516 between vehicles 504 and 505, and also knows the distance between the back of distance 516 and the front of the host vehicle 102, according to paragraph 0059. Therefore, Geller’s system 100 does calculate a distance between the host vehicle and the forward vehicle. See also paragraph 0070, which teaches that in certain cases the system 100 may determine that there is not a vehicle “behind” the host vehicle in the adjacent lane. In that case, the system may determine that the open space is of a “size greater than the threshold value, i.e., of sufficient size to move into.” While this section could be interpreted as teaching that the system identifies that there are no vehicles in the adjacent lane, it could be argued that in that case Geller would have taught that the system determines there are no vehicle in front and behind, rather than teaching there are no vehicles “in front or behind”. Furthermore, paragraph 0035 teaches that the sensors can, in some cases, detect “one…surrounding vehicle” clearly indicating that Geller contemplates cases in which there is only one other vehicle on the road besides the host vehicle. Furthermore, paragraph 0071 goes on to teach that, depending on the stored driver behavior pattern, the system may even select an open space “in front of the vehicle 102 or in an adjacent lane”. In other words, the system knows the distance between a forward vehicle in the same lane as the host vehicle and can command the host vehicle to speed up if the traffic allows for this safely. These distances calculated by Geller “a safe following distance,” in the language of the present application. Geller teaches in paragraph 0080 that if the “size of the one or more open spaces…is greater than a threshold size” than the size or “distance” may be “a viable open space or area for the vehicle 102 to move into. Taken in light of Geller’s entire disclosure, if the host vehicle is behind the distance 516, as in Fig. 5A and paragraphs 0059-0061, then the host vehicle will need to move up and can then merge because the distance allows for a safe merge. If the host vehicle is too far ahead of a neighboring vehicle, such as 505 in Fig. 5A, the host vehicle will not be able to merge without some adjustment because the system 100 also knows where the host vehicle 102 is relative to the distance 516; e.g., the system knows the distance between vehicle 504 and 102.), 
wherein the safe following distance is based on 
a predetermined travel-time gap that is based on a vehicle type, a vehicle length, a road condition, a setting provided by a manufacturer of the vehicle or an adjustment provided by the one or more users associated with the vehicle (Geller teaches that the host vehicle cannot change lanes if there is not enough space to do so, and teaches in paragraph 0070 that this space is checked against a “threshold value” that can be change with speed, weather, and road condition, Geller teaches this limitation.).  
However, Geller does not explicitly further teach:
wherein the merger information comprises at least a safety rating of a potential merge, and 
wherein the safety rating is based at least on 
a vehicle type of the vehicle or 
user preferences of one or more users associated with the vehicle.  
Yet, Ramirez teaches
wherein the merger information comprises at least a safety rating of a potential merge (see paragraph 0069 for determining the risk for each segment of a two-mile route including a merge segment. Each segment has an individual risk-rating factor. As paragraph 0063 teaches “each point of risk has a risk value that may reflect the severity of risk for that individual point of risk”.), and 
wherein the safety rating is based at least on 
a vehicle type of the vehicle (See paragraph 0185 for the safety rating of each of the plurality of road segments being rated based on “the make or model of the vehicle,” including its capabilities, such as whether it is a sports car or able to handle inclement weather.) or 
user preferences of one or more users associated with the vehicle (although the word “or” is used, the examiner will reject this clause for the purposes of putting this information on the record for compact prosecution. Ramirez teaches in paragraph 0042 and Fig. 8 that road segments including merge segments can be analyzed for their safety ratings. Those ratings can be communicated to the user. Paragraph 0006 teaches that user behavior, such as rates of acceleration, can be determined based on previous driving. Paragraph 0063 teaches “each point of risk [such as a merge] has a risk value that may reflect the severity of risk for that individual point of risk”. Fig. 3, step 312 and paragraph 0050 teach that the “risk value corresponding to a [single] road segment” such as a particular intersection can be determined. Paragraph 0115 discusses autonomous cars. Paragraph 0118 teaches that various “user/driver data,” such as acceleration and braking data can be used to determine road segment safety ratings. Paragraph 0186 teaches that if a driver tends to accelerate quickly, for example, the road segment risk rating will be higher and a route that reduces such behavior will be generated. If a driver goes to the same destination, such as work, frequently, the system can generate a safe route to work. Fig. 4, step 410 and paragraphs 0055-0057 teach that, in one embodiment, individual risk values are aggregated into a total risk value for the travel route that the total risk value is sent to a viewable display on a mobile device, such as a driver’s phone. Yet paragraph 0095 further teaches that even each individual “road segment safety rating,” which is based on accident data, traffic volume, and the user driving history, can be generated and displayed to the driver via an on-board mobile device. Fig. 8 and paragraph 0126 also teach that individual road segments, including individual merges, can have their own safety rating, which can then be presented to the driver. See also Figs. 10A and 10B and paragraph 0136 for this. See also paragraph 0068 for a driver that can select a preferred route. It follows that the selected driver preference will then provide individual road segment safety ratings as shown in Fig. 10A.  Therefore, this rating would be based on the driver preference to take that particular route.)
This combination is especially obvious because Geller at least strongly teaches toward a safety rating. Geller also teaches in paragraph 0070 that the space between two vehicles for a merger must meet a threshold value and that the value can be based on factors such as weather, traffic information, and road conditions. This threshold value at least strongly teaches toward a safety rating. Some merges are considered safe by the system, and some are not. In Geller, whether or not to recommend a merge is also based on the driver’s historical driving behavior. See paragraph 0041 for identify the driver of a vehicle and the driver’s historical driving behaviors from memory. See paragraph 0071 for stored driver behavior patterns being related to if a driver is more or less aggressive, and changing the merge selection or recommendation based on this. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system, as taught by Geller, to add the additional features wherein the merger information comprises at least a safety rating of a potential merge, and wherein the safety rating is based at least on a vehicle type of the vehicle or user preferences of one or more users associated with the vehicle, as taught by Ramirez. The motivation for doing so would be to encourage safe driving and allow drivers to input their preferences, as recognized by Ramirez (see paragraphs 0002, 0004, and 0068). 
This conclusion of obviousness corresponds to KSR rationale “A”: it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined prior art elements according to known methods to yield predictable results. See MPEP § 2141, subsection III.

Regarding claim 2, Geller and Ramirez teach the method of claim 1. 
Geller further teaches
A method, further comprising 
providing a signal relating to the merger information for the vehicle (according to paragraphs 0037 of the specification of the instant application, a signal relating to merger information can comprise a signal to cause the vehicle to merge. This could be—but does not have to be—merging “without driver interaction.” According to paragraphs 0037-0038 the signal may ask for user approval or permit user override. It could be audible or visual. With that in mind, see Geller, Fig. 4, block 408, and paragraph 0077.)

Regarding claim 3, Geller and Ramirez teach the method of claim 1. 
Geller further teaches
A method, wherein 
the merger information comprises at least one of a target merge speed or a merging acceleration based on the adjacent vehicle data, the adjacent lane data, and the vehicle speed (see Geller, paragraph 0062. See also paragraphs 0024 and 0053 for the host vehicle being an autonomous vehicle.).  

Regarding claim 4, Geller and Ramirez teach the method of Claim 1.
However, Geller does not further teach:
A method, further comprising
providing, via a user interface, at least a portion of the merger information.  
Yet Ramirez teaches:
A method, further comprising
providing, via a user interface, at least a portion of the merger information (according to paragraphs 0028 of the specification of the instant application, providing information via a user interface can comprise doing so via a touch screen, speaker, or buttons. With that in mind, see Ramirez, Fig. 3, step 312. See also, Fig. 8, step 808; Fig. 9, step 912; and Fig. 23. See also paragraph 0136).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system, as taught by Geller, to add the additional features of providing, via a user interface, at least a portion of the merger information, as taught by Ramirez. The motivation for doing so would be to encourage safe driving and allow drivers to input their preferences, as recognized by Ramirez (see paragraphs 0002, 0004, and 0068). 
This conclusion of obviousness corresponds to KSR rationale “A”: it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined prior art elements according to known methods to yield predictable results. See MPEP § 2141, subsection III.

Regarding claim 5, Geller and Ramirez teach the method of Claim 1.
However, Geller does not further teach:
A method, further comprising
updating a driving lane of the vehicle based on the merging information.  
Yet Ramirez teaches:
A method, further comprising
updating a driving lane of the vehicle based on the merging information (according to paragraphs 0039 of the specification of the instant application, updating a driving lane may include determining whether merging is possible. The spec. appears to also imply that updating a driving lane means actually changing lanes; that changing lanes is “updating a driving lane.” With that in mind, see Ramirez, paragraph 0068 for once a user’s “preferred route” is input into a mobile device based on offered route selections, that route becomes the route actually displayed and taken. See also paragraph 0137 for the selected route being used to generate navigation directions. See paragraph 0175 for the system and method disclosed working with autonomous driving.).  

Regarding claim 6, Geller and Ramirez teach the method of claim 1. 
Geller further teaches
A method, further comprising 
altering the acceleration of the vehicle based on the merger information (see Geller, claims 9 and 10).  

Regarding claim 7, Geller and Ramirez teach the method of claim 1. 
Geller further teaches
A method, wherein 
the adjacent vehicle data comprises sensor data from a sensor positioned on the vehicle (see Geller, Fig. 1, item 112 and paragraph 0032).    

Regarding claim 8, Geller teaches:
An apparatus for providing merging assistance for a vehicle, the apparatus comprising at least one processor and at least one non-transitory memory including computer program code instructions, the computer program code instructions configured to, when executed (see Fig. 1, item 104 and paragraph 0033), cause the apparatus to: 
capture a vehicle speed of the vehicle travelling in a lane of roadway (see Geller, Fig. 2, block 208 and paragraph 0045 for: “lane assist system 100 obtains vehicle information of the vehicle 102 (208). The vehicle information may include a current location, direction of travel and/or speed of the vehicle 102.”);  -18- LEGAL02/39185460v364359/535688 
receive adjacent vehicle data relating to an adjacent vehicle in an adjacent lane (see Geller, Fig. 2, block 210 and paragraph 0048.); 
receive adjacent lane data relating to a speed of one or more vehicles in the adjacent lane from a traffic service provideraccording to paragraph 0029 of the specification of the instant application, “adjacent lane data” can comprise whether or not the lane is an HOV lane” and this information can be received from a traffic service provider (TSP). According to paragraph 0029 of the specification of the instant application, “adjacent lane data” can comprise whether or not the adjacent lane is a toll lane. The lane data may also be related to traffic speed in the lane or vehicle density. According to paragraph 0029 of the specification of the instant application, “adjacent lane data” can comprise real-time or historical traffic speed data. With that in mind, see Geller, paragraph 0052, for determining that an adjacent lane has faster or slower moving traffic. Paragraph 0071 also teaches this. See also paragraph 0048.); and 
based on the vehicle speed, the adjacent vehicle data, a safe following distance, and the adjacent lane data, generating merger information for the vehicle (according to paragraphs 0013 of the specification of the instant application, merger information can comprise a target merge speed or a merging acceleration. With that in mind, see Geller, paragraph 0062. See also paragraph 0059, which teaches that the system 100 can determine “when the location of the open space or area [between two other vehicles in the adjacent lane] is in front of the [host] vehicle 102 and the distance between the open space or area and the [host] vehicle 102 is decreasing.” In this section, Geller teaches that the system 100 not only knows an inter-vehicle distance between two other vehicles in an adjacent lane, but also knows that that distance is “in front of” the host vehicle, by how much, and whether or not that distance between the host vehicle and the open space is increasing or decreasing. For example, in Fig. 5A, Geller knows distance 516 between vehicles 504 and 505, and also knows the distance between the back of distance 516 and the front of the host vehicle 102, according to paragraph 0059. Therefore, Geller’s system 100 does calculate a distance between the host vehicle and the forward vehicle. See also paragraph 0070, which teaches that in certain cases the system 100 may determine that there is not a vehicle “behind” the host vehicle in the adjacent lane. In that case, the system may determine that the open space is of a “size greater than the threshold value, i.e., of sufficient size to move into.” While this section could be interpreted as teaching that the system identifies that there are no vehicles in the adjacent lane, it could be argued that in that case Geller would have taught that the system determines there are no vehicle in front and behind, rather than teaching there are no vehicles “in front or behind”. Furthermore, paragraph 0035 teaches that the sensors can, in some cases, detect “one…surrounding vehicle” clearly indicating that Geller contemplates cases in which there is only one other vehicle on the road besides the host vehicle. Furthermore, paragraph 0071 goes on to teach that, depending on the stored driver behavior pattern, the system may even select an open space “in front of the vehicle 102 or in an adjacent lane”. In other words, the system knows the distance between a forward vehicle in the same lane as the host vehicle and can command the host vehicle to speed up if the traffic allows for this safely. These distances calculated by Geller “a safe following distance,” in the language of the present application. Geller teaches in paragraph 0080 that if the “size of the one or more open spaces…is greater than a threshold size” than the size or “distance” may be “a viable open space or area for the vehicle 102 to move into. Taken in light of Geller’s entire disclosure, if the host vehicle is behind the distance 516, as in Fig. 5A and paragraphs 0059-0061, then the host vehicle will need to move up and can then merge because the distance allows for a safe merge. If the host vehicle is too far ahead of a neighboring vehicle, such as 505 in Fig. 5A, the host vehicle will not be able to merge without some adjustment because the system 100 also knows where the host vehicle 102 is relative to the distance 516; e.g., the system knows the distance between vehicle 504 and 102.), 
wherein the safe following distance is based on 
a predetermined travel-time gap that is based on a vehicle type, a vehicle length, a road condition, a setting provided by a manufacturer of the vehicle or an adjustment provided by the one or more users associated with the vehicle (Geller teaches that the host vehicle cannot change lanes if there is not enough space to do so, and teaches in paragraph 0070 that this space is checked against a “threshold value” that can be change with speed, weather, and road condition, Geller teaches this limitation.).  
However, Geller does not explicitly further teach:
wherein the merger information comprises at least a safety rating of a potential merge, [[and]] 
wherein the safety rating is further based at least on 
a vehicle type of the vehicle or 
user preferences of one or more users associated with the vehicle.
Yet, Ramirez teaches
wherein the merger information comprises at least a safety rating of a potential merge (see paragraph 0069 for determining the risk for each segment of a two-mile route including a merge segment. Each segment has an individual risk-rating factor. As paragraph 0063 teaches “each point of risk has a risk value that may reflect the severity of risk for that individual point of risk”.), and 
wherein the safety rating is based at least on 
a vehicle type of the vehicle (See paragraph 0185 for the safety rating of each of the plurality of road segments being rated based on “the make or model of the vehicle,” including its capabilities, such as whether it is a sports car or able to handle inclement weather.) or 
user preferences of one or more users associated with the vehicle (although the word “or” is used, the examiner will reject this clause for the purposes of putting this information on the record for compact prosecution. Ramirez teaches in paragraph 0042 and Fig. 8 that road segments including merge segments can be analyzed for their safety ratings. Those ratings can be communicated to the user. Paragraph 0006 teaches that user behavior, such as rates of acceleration, can be determined based on previous driving. Paragraph 0063 teaches “each point of risk [such as a merge] has a risk value that may reflect the severity of risk for that individual point of risk”. Fig. 3, step 312 and paragraph 0050 teach that the “risk value corresponding to a [single] road segment” such as a particular intersection can be determined. Paragraph 0115 discusses autonomous cars. Paragraph 0118 teaches that various “user/driver data,” such as acceleration and braking data can be used to determine road segment safety ratings. Paragraph 0186 teaches that if a driver tends to accelerate quickly, for example, the road segment risk rating will be higher and a route that reduces such behavior will be generated. If a driver goes to the same destination, such as work, frequently, the system can generate a safe route to work. Fig. 4, step 410 and paragraphs 0055-0057 teach that, in one embodiment, individual risk values are aggregated into a total risk value for the travel route that the total risk value is sent to a viewable display on a mobile device, such as a driver’s phone. Yet paragraph 0095 further teaches that even each individual “road segment safety rating,” which is based on accident data, traffic volume, and the user driving history, can be generated and displayed to the driver via an on-board mobile device. Fig. 8 and paragraph 0126 also teach that individual road segments, including individual merges, can have their own safety rating, which can then be presented to the driver. See also Figs. 10A and 10B and paragraph 0136 for this. See also paragraph 0068 for a driver that can select a preferred route. It follows that the selected driver preference will then provide individual road segment safety ratings as shown in Fig. 10A.  Therefore, this rating would be based on the driver preference to take that particular route.)
This combination is especially obvious because Geller at least strongly teaches toward a safety rating. Geller also teaches in paragraph 0070 that the space between two vehicles for a merger must meet a threshold value and that the value can be based on factors such as weather, traffic information, and road conditions. This threshold value at least strongly teaches toward a safety rating. Some merges are considered safe by the system, and some are not. In Geller, whether or not to recommend a merge is also based on the driver’s historical driving behavior. See paragraph 0041 for identify the driver of a vehicle and the driver’s historical driving behaviors from memory. See paragraph 0071 for stored driver behavior patterns being related to if a driver is more or less aggressive, and changing the merge selection or recommendation based on this. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system, as taught by Geller, to add the additional features wherein the merger information comprises at least a safety rating of a potential merge, and wherein the safety rating is based at least on a vehicle type of the vehicle or user preferences of one or more users associated with the vehicle, as taught by Ramirez. The motivation for doing so would be to encourage safe driving and allow drivers to input their preferences, as recognized by Ramirez (see paragraphs 0002, 0004, and 0068). 
This conclusion of obviousness corresponds to KSR rationale “A”: it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined prior art elements according to known methods to yield predictable results. See MPEP § 2141, subsection III.

Regarding claim 9, it is substantially similar to claim 2 and is rejected for similar reasons. 

Regarding claims 10 and 16, they are substantially similar to claim 3 and are rejected for similar reasons. 

Regarding claims 11 and 17, they are substantially similar to claim 4 and are rejected for similar reasons. 

Regarding claims 12 and 18, they are substantially similar to claim 5 and are rejected for similar reasons. 

Regarding claims 13 and 19, they are substantially similar to claim 6 and are rejected for similar reasons. 

Regarding claims 14 and 20, they are substantially similar to claim 7 and are rejected for similar reasons. 

Regarding claim 15, Geller teaches:
A computer program product comprising at least one non-transitory computer-readable storage medium having computer-executable program code portions stored therein, the computer-executable program code portions comprising program code instructions (see Geller, paragraph 0033) configured to: 
capture a vehicle speed of the vehicle travelling in a lane of roadway (see Geller, Fig. 2, block 208 and paragraph 0045 for: “lane assist system 100 obtains vehicle information of the vehicle 102 (208). The vehicle information may include a current location, direction of travel and/or speed of the vehicle 102.”);  -18- LEGAL02/39185460v364359/535688 
receive adjacent vehicle data relating to an adjacent vehicle in an adjacent lane (see Geller, Fig. 2, block 210 and paragraph 0048.); 
receive adjacent lane data relating to a speed of one or more vehicles in the adjacent lane from a traffic service provideraccording to paragraph 0029 of the specification of the instant application, “adjacent lane data” can comprise whether or not the lane is an HOV lane” and this information can be received from a traffic service provider (TSP). According to paragraph 0029 of the specification of the instant application, “adjacent lane data” can comprise whether or not the adjacent lane is a toll lane. The lane data may also be related to traffic speed in the lane or vehicle density. According to paragraph 0029 of the specification of the instant application, “adjacent lane data” can comprise real-time or historical traffic speed data. With that in mind, see Geller, paragraph 0052, for determining that an adjacent lane has faster or slower moving traffic. Paragraph 0071 also teaches this. See also paragraph 0048.); and 
based on the vehicle speed, the adjacent vehicle data, a safe following distance, and the adjacent lane data, generating merger information for the vehicle (according to paragraphs 0013 of the specification of the instant application, merger information can comprise a target merge speed or a merging acceleration. With that in mind, see Geller, paragraph 0062. See also paragraph 0059, which teaches that the system 100 can determine “when the location of the open space or area [between two other vehicles in the adjacent lane] is in front of the [host] vehicle 102 and the distance between the open space or area and the [host] vehicle 102 is decreasing.” In this section, Geller teaches that the system 100 not only knows an inter-vehicle distance between two other vehicles in an adjacent lane, but also knows that that distance is “in front of” the host vehicle, by how much, and whether or not that distance between the host vehicle and the open space is increasing or decreasing. For example, in Fig. 5A, Geller knows distance 516 between vehicles 504 and 505, and also knows the distance between the back of distance 516 and the front of the host vehicle 102, according to paragraph 0059. Therefore, Geller’s system 100 does calculate a distance between the host vehicle and the forward vehicle. See also paragraph 0070, which teaches that in certain cases the system 100 may determine that there is not a vehicle “behind” the host vehicle in the adjacent lane. In that case, the system may determine that the open space is of a “size greater than the threshold value, i.e., of sufficient size to move into.” While this section could be interpreted as teaching that the system identifies that there are no vehicles in the adjacent lane, it could be argued that in that case Geller would have taught that the system determines there are no vehicle in front and behind, rather than teaching there are no vehicles “in front or behind”. Furthermore, paragraph 0035 teaches that the sensors can, in some cases, detect “one…surrounding vehicle” clearly indicating that Geller contemplates cases in which there is only one other vehicle on the road besides the host vehicle. Furthermore, paragraph 0071 goes on to teach that, depending on the stored driver behavior pattern, the system may even select an open space “in front of the vehicle 102 or in an adjacent lane”. In other words, the system knows the distance between a forward vehicle in the same lane as the host vehicle and can command the host vehicle to speed up if the traffic allows for this safely. These distances calculated by Geller “a safe following distance,” in the language of the present application. Geller teaches in paragraph 0080 that if the “size of the one or more open spaces…is greater than a threshold size” than the size or “distance” may be “a viable open space or area for the vehicle 102 to move into. Taken in light of Geller’s entire disclosure, if the host vehicle is behind the distance 516, as in Fig. 5A and paragraphs 0059-0061, then the host vehicle will need to move up and can then merge because the distance allows for a safe merge. If the host vehicle is too far ahead of a neighboring vehicle, such as 505 in Fig. 5A, the host vehicle will not be able to merge without some adjustment because the system 100 also knows where the host vehicle 102 is relative to the distance 516; e.g., the system knows the distance between vehicle 504 and 102.), 
wherein the safe following distance is based on 
a predetermined travel-time gap that is based on a vehicle type, a vehicle length, a road condition, a setting provided by a manufacturer of the vehicle or an adjustment provided by the one or more users associated with the vehicle (Geller teaches that the host vehicle cannot change lanes if there is not enough space to do so, and teaches in paragraph 0070 that this space is checked against a “threshold value” that can be change with speed, weather, and road condition, Geller teaches this limitation.).  
However, Geller does not explicitly further teach:
wherein the merger information comprises at least a safety rating of a potential merge, [[and]] 
wherein the safety rating is further based at least on 
a vehicle type of the vehicle or 
user preferences of one or more users associated with the vehicle.
Yet, Ramirez teaches
wherein the merger information comprises at least a safety rating of a potential merge (see paragraph 0069 for determining the risk for each segment of a two-mile route including a merge segment. Each segment has an individual risk-rating factor. As paragraph 0063 teaches “each point of risk has a risk value that may reflect the severity of risk for that individual point of risk”.), and 
wherein the safety rating is based at least on 
a vehicle type of the vehicle (See paragraph 0185 for the safety rating of each of the plurality of road segments being rated based on “the make or model of the vehicle,” including its capabilities, such as whether it is a sports car or able to handle inclement weather.) or 
user preferences of one or more users associated with the vehicle (although the word “or” is used, the examiner will reject this clause for the purposes of putting this information on the record for compact prosecution. Ramirez teaches in paragraph 0042 and Fig. 8 that road segments including merge segments can be analyzed for their safety ratings. Those ratings can be communicated to the user. Paragraph 0006 teaches that user behavior, such as rates of acceleration, can be determined based on previous driving. Paragraph 0063 teaches “each point of risk [such as a merge] has a risk value that may reflect the severity of risk for that individual point of risk”. Fig. 3, step 312 and paragraph 0050 teach that the “risk value corresponding to a [single] road segment” such as a particular intersection can be determined. Paragraph 0115 discusses autonomous cars. Paragraph 0118 teaches that various “user/driver data,” such as acceleration and braking data can be used to determine road segment safety ratings. Paragraph 0186 teaches that if a driver tends to accelerate quickly, for example, the road segment risk rating will be higher and a route that reduces such behavior will be generated. If a driver goes to the same destination, such as work, frequently, the system can generate a safe route to work. Fig. 4, step 410 and paragraphs 0055-0057 teach that, in one embodiment, individual risk values are aggregated into a total risk value for the travel route that the total risk value is sent to a viewable display on a mobile device, such as a driver’s phone. Yet paragraph 0095 further teaches that even each individual “road segment safety rating,” which is based on accident data, traffic volume, and the user driving history, can be generated and displayed to the driver via an on-board mobile device. Fig. 8 and paragraph 0126 also teach that individual road segments, including individual merges, can have their own safety rating, which can then be presented to the driver. See also Figs. 10A and 10B and paragraph 0136 for this. See also paragraph 0068 for a driver that can select a preferred route. It follows that the selected driver preference will then provide individual road segment safety ratings as shown in Fig. 10A.  Therefore, this rating would be based on the driver preference to take that particular route.)
This combination is especially obvious because Geller at least strongly teaches toward a safety rating. Geller also teaches in paragraph 0070 that the space between two vehicles for a merger must meet a threshold value and that the value can be based on factors such as weather, traffic information, and road conditions. This threshold value at least strongly teaches toward a safety rating. Some merges are considered safe by the system, and some are not. In Geller, whether or not to recommend a merge is also based on the driver’s historical driving behavior. See paragraph 0041 for identify the driver of a vehicle and the driver’s historical driving behaviors from memory. See paragraph 0071 for stored driver behavior patterns being related to if a driver is more or less aggressive, and changing the merge selection or recommendation based on this. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system, as taught by Geller, to add the additional features wherein the merger information comprises at least a safety rating of a potential merge, and wherein the safety rating is based at least on a vehicle type of the vehicle or user preferences of one or more users associated with the vehicle, as taught by Ramirez. The motivation for doing so would be to encourage safe driving and allow drivers to input their preferences, as recognized by Ramirez (see paragraphs 0002, 0004, and 0068). 
This conclusion of obviousness corresponds to KSR rationale “A”: it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined prior art elements according to known methods to yield predictable results. See MPEP § 2141, subsection III.

Conclusion
The prior art made of record not relied upon that is considered pertinent to applicant's disclosure is:
Bernhard (U.S. Pat. No. 5,521,579). Bernhard teaches a “safety distance” such as “s03” between a host vehicle 0 and a forward vehicle 3 in the target lane. See col. 5, lines 16-25 for a controller that determines if the measured distances, such as “s03” are “smaller than” a calculated “safety distance”, such as sw03. See col. 5, lines 9-11 teaches that the distance is based on the “state of the road” and its coefficient of friction, which is automatically determined. 
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL M. ROBERT whose telephone number is (571)270-5841. The examiner can normally be reached M-F 7:30-4:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hunter Lonsberry can be reached on 571-272-7298. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/D.M.R./Examiner, Art Unit 3665                                                                                                                                                                                                        

/DONALD J WALLACE/Primary Examiner, Art Unit 3665